Case 1:19-cv-00132-WJM-NYW Document 41 Filed 07/02/19 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT;
                              FOR THE DISTRICT OF COLORADO
                            MAGISTRATE JUDGE NINA Y. WANG


  Civil Action:          19-cv-00132-WJM-NYW                   Date: July 2, 2019
  Courtroom Deputy:      Brandy Wilkins                        FTR: NYW COURTROOM A-502*

                   Parties                                                         Attorney(s)

    WILDEARTH GUARDIANS,                                                     Stuart N. Wilcox
                                                                             Travis E. Stills
                                                                             (both via telephone)
           Plaintiff,

    v.

    OFFICE OF SURFACE MINING RECLAMATION AND                                 Chandra K. Aitchison
    ENFORCEMENT,
    US DEPARTMENT OF THE INTERIOR,

           Defendants.


                         COURTROOM MINUTES/MINUTE ORDER

  STATUS CONFERENCE

  Court in Session: 10:30 a.m.

  Appearance of counsel. The court is unable to hear Plaintiff’s counsel by telephone. Court
  reconnects the call to counsel.

  Discussion held regarding the Proposed Production and Briefing Schedule [37] filed June 25,
  2019.

  The following deadlines will govern the outstanding disclosures and briefing on this case:

              July 1, 2019: Third Production of Records. OSMRE anticipates producing
              an additional 3,100 pages of records to Plaintiff.

              August 30, 2019: Fourth (final) Production of Records. OSMRE has
              identified an additional 1,982 files of potentially relevant records from a
              former employee custodian. OSMRE anticipates producing the relevant
Case 1:19-cv-00132-WJM-NYW Document 41 Filed 07/02/19 USDC Colorado Page 2 of 2




                records from this custodian in its fourth and final production.

                October 1, 2019. Deadline for Defendants’ Motion for Summary Judgment

                October 28, 2019. Deadline for Plaintiff’s Response Brief/Cross Motion for
                Summary Judgment.

               21 days after Plaintiff files its response brief/cross motion. Deadline for
               Defendants’ Response/Reply Brief

               21 days after Defendants file their response/reply brief. Deadline for Plaintiff’s
               Reply Brief.


  Court in Recess: 10:44 a.m.               Hearing concluded.                Total time in Court: 00:14

  *To order transcripts of hearings, please contact either AB Court Reporting & Video, Inc. at (303) 629-8534 OR
  Patterson Transcription Company at (303) 755-4536.
